—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Amann, Jr., J.), dated June 13, 1990, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff sustained various injuries allegedly as a result of tripping on a type of plastic strap which the defendant used to secure its newspapers. Thereafter, she commenced this action, claiming that the placement of the strap on the sidewalk was the result of negligence on the part of one of the defendant’s agents. In support of its motion for summary judgment, the defendant submitted an affidavit from the Vice-President of the company which had supplied the defendant with the straps which it used at the time of the incident, indicating that the company sold identical products to several other newspaper publishers, "which [we]re indistinguishable”. In view of this undisputed evidence, it would be improper to permit a jury to speculate that the negligence of an agent of the defendant caused the injured plaintiff’s accident (see, Camillery v Halfmann, 184 AD2d 488; Santos v City of New York, 130 AD2d 478). Therefore, the motion for summary judgment is granted. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.